Concurring Opinion by
Judge Blatt -.
While I concur with the result reached herein by the majority, I cannot agree that the Pennsylvania Human Relations Commission (Commission) lacks any power whatsoever to award compensatory damages to victims of a discriminatory practice which is in violation of the Pennsylvania Human Relations Act, Act of October 27, 1955, P. L. 744, 43 P.S. §951 et seq. As our Supreme Court has recently noted in Pennsylvania Human Relations Commission v. Alto-Reste Park Cemetery, 453 Pa. 124, 306 A. 2d 881 (1973), the Legislature has “vested in the Commission, quite properly, maximum flexibility to remedy and hopefully eradicate the ‘evils’ of discrimination. . . . The legislative mandate that the provisions of the Act be ‘construed liberally’ . . . serves to reinforce this view.” (Emphasis added.) 453 Pa. at 134, 306 A. 2d at 887.
The statutory basis upon which I believe that the Commission may assess damages is Section 9 of the Act, 43 P.S. §959. This section provides that, if the Commission should determine that a respondent has engaged *120in or is engaging in any unlawful discriminatory practice, it shall order such respondent “to take such affirmative action including but not limited to . . . [several specific courses of action] as, in the judgment of the Commission, will effectuate the purposes of this act. . . .” It seems reasonable to expect that one such affirmative course of action might well be the payment of damages to a complainant who has been harmed by a respondent’s unlawful discriminatory action. Indeed, this would appear to be a clearly proper and effective way to effectuate the purposes of the Act and to remedy the “evils” of discrimination.
I believe, for example, that it would be appropriate to award such damages in order to reimburse complainants for out-of-pocket expenses sustained as the result of an unlawful discriminatory practice, as in a case where the complainant lost a day’s wages or incurred heavy travel expense to answer an advertisement only to find that the owner would not rent to him for some discriminatory reason. Nor would I rule out the possibility of compensation for mental anguish and humiliation.
I also believe, however, that there are two conditions precedent to the award of any such damages by the Commission: (1) the prior adoption of proper standards by the Commission, and (2) the introduction of substantial evidence that an injury has been suffered for which damages are appropriate. Neither condition, of course, is present in this particular case. Certainly the Commission has not established any intelligible standards regarding the basis on which damages are assessed.1 And, as the majority has correctly indicated, *121there has been no evidence presented that the complainants have suffered a compensable injury as the result of any unlawful discriminatory action of the respondents. —

 See, Straw v. Pennsylvania Human Relations Commission, 10 Pa. Commonwealth Ct. 99, 308 A. 2d 619 (1973), and St. Andrews Development Company v. Pennsylvania Human Relations Commission, 10 Pa. Commonwealth Ct. 123, 308 A. 2d 623 (1973).